Citation Nr: 0613451	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-38 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1956 to October 
1959 and from October 1971 to August 1976. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  


FINDINGS OF FACT

1.  The probative medical evidence shows that the veteran's 
bilateral hearing loss is not related to service. 

2. The veteran's bilateral tinnitus is attributable to 
service secondary to the noise exposure sustained therein.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

2. Resolving doubt in the veteran's favor, tinnitus was 
incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision in November 
2003.  The RO provided the veteran letter notice to his claim 
for service connection in an August 2002 letter, which 
informed him that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession.  Additionally, a September 2004 statement of the 
case (SOC) provided the veteran with a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  The notice letter and the SOC 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Veteran's Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  Based on the Board decision 
below with respect to bilateral hearing loss, no effective 
date will be assigned and there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Given the favorable outcome on the veteran's claim 
of service connection for tinnitus, no conceivable prejudice 
to the veteran could result from this adjudication.  Id. at 
393. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  The Board 
notes that the RO attempted to obtain service medical records 
for the veteran's second period of service, from 1971 to 
1976, but the records were unavailable.  Private treatment 
records and a VA exam are associated with the claims file.  
Thus, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran claims service connection for bilateral hearing 
loss and bilateral tinnitus.  With respect to hearing loss, 
the veteran claims that his years of rifle and pistol 
shooting and exposure to big guns, with no ear protection, 
caused his current hearing loss.  The veteran states that he 
has experienced ringing in his ears since service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2005).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Service medical records, including the reports of entrance 
and separation examinations, do not contain a complaint, 
finding, or history of hearing loss or tinnitus.

Service personnel records show that veteran is a combat 
veteran who served in Vietnam, where his primary duties was 
an infantry unit leader; records also show that he received 
the Rifle and Pistol Expert Badge.  The veteran was awarded 
the Combat Action Ribbon, Vietnam Campaign Medal, and Vietnam 
Service Medal, amongst other decorations.  

An October 2002 Camp Pendleton audiology record shows that 
the veteran was diagnosed with bilateral mild to severe 
sensorineural hearing loss; a study suggested that the 
hearing loss was cochlear in origin.  Camp Pendleton records 
also shows that the veteran had noise exposure in the 
military and currently has constant tinnitus.  

An October 2003 VA examination showed that the veteran has 
constant soft tonal tinnitus in both ears.  Pure tone 
thresholds were within normal limits through 2000 hertz.  
Word recognition ability was good for both ears.  
Tympanograms, acoustic reflexes and reflex decay were normal 
for both ears indicating normal middle ear function.  The 
diagnosis was moderate to severe high frequency sensorineural 
bilateral hearing loss and bilateral constant tinnitus.  The 
examiner noted that service medical records for the veteran's 
first period of service did not show a complaint of finding 
of hearing loss and that the veteran's service medical 
records for his second period of service were not available.  
The examiner stated that since there was no hearing loss 
noted in the service medical records, records were 
unavailable for the second period of service, and there was 
no evidence of hearing loss for twenty six years after 
service, it is more likely than not that the hearing loss is 
unrelated to military service.  Additionally, the examiner 
stated that the veteran's audiometric configuration did not 
show a characteristic noise notch, indicating that the 
hearing loss may be due to other factors.  The examiner 
stated that the hearing loss, if a result of noise exposure 
in service, should have been present and noticeable at the 
time of separation.  The examiner offered the same opinion as 
to the bilateral tinnitus; however, he noted the difference 
that the veteran stated that his tinnitus had been present 
since his military days.   

Bilateral Hearing Loss

Initially, the Board notes that the there is no finding of 
bilateral hearing loss in service or within the post-service 
year.  The first evidence of bilateral hearing loss is in 
2002, twenty-six years after separation.  Therefore, the 
veteran is not entitled to service connection for bilateral 
hearing loss on either a direct or a presumptive basis.

As the veteran's bilateral hearing loss was documented after 
service and is currently show, service connection can be 
established if the evidence, including that pertinent to 
service, establishes that bilateral hearing loss was incurred 
during service.  
38 C.F.R. § 3.303(d).  For a claim of service connection for 
hearing loss, the Court has held that the absence of evidence 
of hearing loss disability in service is not fatal to a 
veteran's claim.  Evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection.  See Hensley v. Brown, 5 Vet. App. 155, 
159  (1993), Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).   

In the present case, though the veteran has evidence of 
current hearing loss disability, there is not a medical 
opinion of record attributing the hearing loss to service.  
The October 2003 VA examiner specifically stated that since 
there was no hearing loss in service, hearing loss was not 
shown for twenty-six years after separation, and the 
audiometric configuration lacked a characteristic noise notch 
indicating that the hearing loss may be due to other factors, 
the hearing loss was more likely than not unrelated to 
service.  Moreover, there is not a medical opinion of record 
relating the current hearing loss to service; 2002 treatment 
records from Camp Pendleton merely note that the veteran was 
exposed to noise in service.   These records do not contain 
an etiological opinion about the current bilateral hearing 
loss. 

The Board has considered the veteran's statements that it is 
his belief that his bilateral hearing loss was due to noise 
exposure in service, specifically, exposure to big guns.  
However, while the veteran is competent as a lay person to 
report that on which he has personal knowledge, he is not 
competent to offer medical opinion as to cause or etiology of 
the claimed disability as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The Board has carefully reviewed the record and has concluded 
that since there is no probative medical evidence suggesting 
that the veteran's current bilateral hearing loss is related 
service, the preponderance of the evidence is against the 
claim for service connection.  The Board considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the service connection 
claim for bilateral hearing loss is denied.  

Tinnitus

The veteran states that his current tinnitus began in 
service.  The veteran states that he has experienced tinnitus 
since service.
 
Initially, the Board notes that the there is no finding of 
tinnitus in service or within the post-service year.  The 
first diagnosis of tinnitus was in 2002, twenty-six years 
after separation.  Therefore, the veteran is not entitled to 
service connection for tinnitus on either a direct or a 
presumptive basis.

As tinnitus was first documented after service and is 
currently shown, the remaining question is whether the 
evidence, including that pertinent to service, establishes 
that tinnitus was incurred during service.  38 C.F.R. § 
3.303(d).  In this case, there is uncontroverted evidence 
that the veteran was exposed to small arms, including rifles 
and pistols, and that he served in combat, which establishes 
an acoustic injury during service.   

A review of the evidence shows that service connection for 
bilateral tinnitus is warranted.  Though the October 2003 VA 
examiner noted that there was not a diagnosis of tinnitus 
until 2002 and stated that tinnitus was more likely that not 
unrelated to service, the examiner noted that the veteran 
reported ringing in his ears since the military.  
Additionally, a 2002 Camp Pendleton audiological treatment 
record shows that the veteran has experienced ringing in his 
ears since service.  The veteran is competent to report that 
on which he has personal knowledge and what comes to him 
through his senses, specifically, that he had ringing in his 
ears since service.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Therefore, the veteran's report that he had ringing 
in his ears during service is competent and determined to be 
credible.  

In light of the all the evidence of record, including the 
October 2003 VA examination, and resolving doubt in favor of 
the veteran, the Board finds that the veteran has established 
that he has tinnitus originating in service.  Thus, the 
evidence supports a grant of service connection for tinnitus.  




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


